I concur, but I reserve from my concurrence what has been said in an effort to distinguish Garrison, State Engineer, v.Davis, 88 Utah 358, 54 P.2d 439, 443. If the date of priority attempted to be included in the judgment as an amendment is not correcting a clerical error — and I think it is not — then certainly including a priority date in the Garrison Case under a power retained to make only "minor corrections" was equally error. As stated in the opinion, I think the inclusion of a priority date is something quite substantial and not clerical or minor. My only bewilderment is as to how the Garrison and this case can be distinguished. To distinguish that case from the present by saying that in that case the trial court "had inherent power `to correct clerical errors at any time and to make the judgment entry correspond with the judgment rendered'" seems to entirely misconstrue what the court did in that case. The decision in that case did not rest on a power to correct clerical errors but on a retained jurisdiction to make "minor" corrections. This court held that "minor" and "major" were comparative terms and therefore conveniently treated the retained jurisdiction to include not only the power to make "minor" corrections, but any correction. Under such holding it held that the insertion of a date of priority which even substantially affected the rights of others might be made.
I do not think this case and the Garrison Case can be reconciled. But I think this case states the law correctly and that the Garrison Case was wrongly decided and I am contented that we do not repeat the error of that case in this one. *Page 115